                       UN ITED STA TES D ISTRICT CO U RT FO R TH E
                            SOU TH ERN D ISTRICT O F FLORID A

l           CaseNumber:17-20307-CR-MARTlNEZ/OTAZO-% YES
! Iw o svavp:solrAvsm ca,

       Plaintiff,
);s.
 !
JERIMAI'
       NE BRYANT,
XxToxlo Gl-Ass,
ttyltn-lsBRYANT,
tEvlBRYANT,
MICHAEL wALKER,
kEGIXALD GRAHAM ,
IV NIELJoxEs,
4AMUELHAYES,
YoluvlsREGIXALD ING RA M ,and
kAl
!
   tlo RODRIGUEZ,
       Defendants.


        O RD ER A D O PTING M A G IST R ATE O T AZ O -RE Y ES'R EPO R T A ND
    RE CO M M EN D ATIO N ltE :TR AVEL A N D FEES FO R D EFEND A N TS'EXPERT
                               DR .JESSE DE LA CR U Z

       THE M ATTER wasreferred to the Honorable AliciaM .Otazo-Reyes,United States

VagistrateJudgeforaReportandRecommendationwithrespecttoDefendants'VoucherRE:
'
Va
:
  velandFeesforLanguageGangExpertastoDr.JesseDeLaCruzIECF No.9341.
V agistrateJudge Otazo-Reyesfiled aReportand Recom mending thattheVouchersubm itted by
I
E
1)efendants'GangLanguageExpertbeapproved intheamountof$41,704.63.Thepartieswere
@
I
àffordedtheopportunitytotileobjectionstotheReportand Recommendation,howevernone
:
w ere tiled. The Courthas considered the Reportand Recom m endation and the pertinentparts of

therecord.Based on thereasonsstated in theReportofthe M agistrate Judge,and upon

independentreview ofthe file and being otherw ise fully advised in the prem ises,itis

       O RD ERE D A N D A D JU D G ED thatUnited States M agistrate Judge A licia Otazo-lteyes'
keportandRecommendationRE:TravelandFeesforDefendants'ExpertDr.JesseDeLaCruz
:
:

(ECFNos.9341isherebyADOPTED andAFFIRM ED.
1                                                             --
!     ooxs Axo oltoElty:o inchambersatM iam i I'lorida,this
                                               ,
                                                                   f dayot-lre uary2019.
                                                                                 ,




                                            JO SE   M A RTIN EZ
                                            UN IT    STA TES DISTRIC JUD GE


i
Copi
i
   esprovided to:
MagistrateJudgeOtazo-lteyes
Al
i lCounselofRecord
:
CJA Administrator
i
i
:
